Citation Nr: 1624020	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  10-43 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a compensable initial evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel

INTRODUCTION

The Veteran served on active duty from September 1968 to June 1974, with 4 years, 5 months prior active service.

This matter comes before the Board of Veterans Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Montgomery, Alabama.

In statements received in January 2012 and April 2015 the Veteran withdrew his request for a Board hearing.

The case was previously before the Board in July 2015 and was remanded for additional development.


FINDING OF FACT

The Veteran's bilateral hearing loss manifests no more than Level II hearing impairment in either ear.  


CONCLUSION OF LAW

The criteria for assignment of a compensable initial evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA treatment records dated to November 2011 have been obtained and associated with the claims file.  Although treatment records dated since November 2011 have not been associated with the claims file, the Veteran has been afforded VA medical examinations in April 2012 and August 2015 regarding the severity of his hearing loss disability.  Thus, the Board finds it unnecessary to attempt to obtain additional treatment records.  Soyini v. Derwinski, 1 Vet. App. 540 (1991).

Review of the claims file reveals a notation that the Veteran receives Social Security Disability for a back injury.  See May 2002 VA Treatment Note.  As the disability award is reported as unrelated to his current claim for a higher evaluation for bilateral hearing loss, it is unnecessary to obtain and associate these records with the claims file.

II. Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks a compensable initial evaluation for bilateral hearing loss.

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second (Hertz).  To evaluate the degree of disability for service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85.  Examinations are conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Bruce v. West, 11 Vet. App. 405, 409 (1998), quoting Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

An exceptional pattern of hearing impairment exists for VA purposes when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more or when the pure tone threshold is 30 decibels or less at 1000 Hertz , and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

In the rating action on appeal, the RO granted service connection and assigned an initial noncompensable rating from September 17, 2009.  

The Veteran underwent an audiology consult in September 2009.  The Veteran was diagnosed with sensorineural hearing loss of combined type.  He was noted to report that his hearing loss caused him to feel embarrassed.  He caused frustration when talking with members of his family.  He had difficulty hearing when someone whispers.  He had problems when visiting friends, relatives, or neighbors.  He had a problem hearing when listening to the television or radio.  Hearing limited or hampered his personal or social life.  The hearing problem caused difficulty when in a restaurant with relatives or friends.  

On audiological evaluation, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
45
60
65
LEFT
20
40
60
55

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.

The Veteran's hearing loss does not meet the criteria of an exceptional pattern of hearing loss pursuant to 38 C.F.R. § 4.86.

Pure tone threshold levels averaged 49 in the right ear and 44 in the left ear.  Under Table VI, when considered with the Veteran's speech audiometry results, this corresponds to category I hearing loss in both ears.  These categories correspond with a noncompensable disability rating under Table VII.

The Veteran was afforded a VA medical examination in March 2010.  The Veteran was diagnosed with normal sloping to moderately-severe rising to moderate sensorineural hearing loss in the right ear and normal sloping to moderate sensorineural hearing loss in the left ear.  The Veteran reported that his hearing loss caused difficulties with work, talking with others and listening to others.

On audiological evaluation, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
40
55
55
LEFT
15
35
50
50

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.

The Veteran's hearing loss does not meet the criteria of an exceptional pattern of hearing loss pursuant to 38 C.F.R. § 4.86.

Pure tone threshold levels averaged 43 in the right ear and 38 in the left ear.  Under Table VI, when considered with the Veteran's speech audiometry results, this corresponds to category I hearing loss in both ears.  These categories correspond with a noncompensable disability rating under Table VII.

The Veteran was afforded a VA medical examination in April 2012.  The Veteran was diagnosed with bilateral sensorineural hearing loss.  The Veteran reported that his hearing loss impacted his ordinary conditions of daily life, including his ability to work.  He reported loss of hearing and lack of communication.

On audiological evaluation, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
45
60
55
LEFT
25
45
55
60

Speech audiometry revealed speech recognition ability of 90 percent in the right ear and of 88 percent in the left ear.

The Veteran's hearing loss does not meet the criteria of an exceptional pattern of hearing loss pursuant to 38 C.F.R. § 4.86.

Pure tone threshold levels averaged 46 in the right ear and 46 in the left ear.  Under Table VI, when considered with the Veteran's speech audiometry results, this corresponds to category II hearing loss in both ears.  These categories correspond with a noncompensable disability rating under Table VII.

Pursuant to the Board remand, the Veteran was afforded a VA medical examination in August 2015.  The Veteran was diagnosed with bilateral sensorineural hearing loss.  The Veteran reported that he noted difficulty hearing high frequency sounds.  He stated that he cannot hear at all when ordering at a drive thru.  He also noted difficulty hearing in quiet rooms and in background noise, noting difficulty hearing in restaurants and small crowds.  He also struggles to hear on the telephone and the television. 

On audiological evaluation, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
60
65
70
LEFT
25
60
65
65

Speech audiometry revealed speech recognition ability of 84 percent in both ears.

The Veteran's hearing loss does not meet the criteria of an exceptional pattern of hearing loss pursuant to 38 C.F.R. § 4.86.

Pure tone threshold levels averaged 56 in the right ear and 54 in the left ear.  Under Table VI, when considered with the Veteran's speech audiometry results, this corresponds to category II hearing loss in both ears.  These categories correspond with a noncompensable disability rating under Table VII.

It has been established that an audiologist must provide a description of the functional effects caused by a hearing loss disability.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The VA examinations address the functional and daily life effects of the Veteran's hearing loss disability.  The examinations discuss that the Veteran has difficulty hearing people and listening to the television and radio.  The examiners noted that the impairment limited or hampered his personal or social life.  Therefore, throughout the appeal, the functional and ordinary daily life effects of the Veteran's hearing loss disability have been adequately discussed.

The audiometric evaluations discussed above do not reveal results warranting an compensable evaluation for bilateral hearing loss.  As such, a higher initial evaluation for bilateral hearing loss is denied.

The discussion above reflects that the rating criteria are adequate for rating the Veteran's service-connected bilateral hearing loss.  The Veteran's hearing loss disability has been evaluated under the applicable diagnostic code that has specifically contemplated the level of occupational impairment caused by hearing loss disabilities. VA examinations have provided adequate descriptions of the functional effects of the Veteran's hearing loss.  Martinak, 21 Vet. App. at 455.  The April 2012 VA examiner indicated that the Veteran's hearing loss had impacted on the Veteran's occupation.  The Board finds that the rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  Hence, the rating criteria contemplate the Veteran's symptomatology.  Referral for consideration of an extraschedular rating is therefore not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Veteran was awarded a total disability based on individual unemployability (TDIU), effective May 24, 2001.  In addition to the hearing loss disability currently on appeal, service connection is also in effect for a back disability, evaluated as 60 percent disabling, and posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling.   

The Board acknowledges that whenever a Veteran has a total disability rating, schedular or extraschedular, based on multiple disabilities and the Veteran is subsequently awarded service connection for any additional disability or disabilities, VA's duty to maximize benefits requires VA to assess all of the claimant's disabilities without regard to the order in which they were service connected to determine whether any combination of the disabilities establishes entitlement to special monthly compensation under section 1114(s).  Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2011). 

While service connection for hearing loss was granted subsequent to the grant of TDIU, even considering the Veteran's TDIU as due solely to his service-connected back disability, he is not in receipt of additional disability or disabilities independently ratable at 60 percent or more.  In addition, the Veteran has not contended that his disabilities render him permanently housebound.  Thus, consideration of special monthly compensation based upon housebound status 38 U.S.C.A. § 1114(s) is not warranted. 


ORDER

A compensable initial evaluation for bilateral hearing loss is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


